Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Third Fiscal Quarter Results SAN JOSE, Calif.—October 29 , 2015—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its third fiscal quarter ended September 30, 2015. Total revenues for the third fiscal quarter of 2015 totaled $23.9 million, up 3% from $23.2 million for the second fiscal quarter of 2015 and up 7% when compared to total revenues of $22.4 million for the third fiscal quarter of 2014. Design-to-silicon-yield solutions revenue for the third fiscal quarter of 2015 totaled $17.2 million, up 22% from $14.2 million for the second fiscal quarter of 2015 and up 59% when compared to design-to-silicon-yield solutions revenue of $10.9 million for the third fiscal quarter of 2014. Gainshare performance incentives revenue for the third fiscal quarter of 2015 totaled $6.6 million, down 27% from $9.1 million for the second fiscal quarter of 2015 and down 43% when compared to gainshare performance incentives revenue of $11.5 million for the third fiscal quarter of 2014. On a GAAP basis, net income for the third fiscal quarter of 2015 was $1.5 million, or $0.05 per basic and diluted share, compared to $2.1 million, or $0.07 per basic and diluted share, for the second fiscal quarter of 2015, and compared to $1.8 million, or $0.06 per basic and $0.05 per diluted share, for the third fiscal quarter of 2014. Cash and cash equivalents were $126.3 million at September 30, 2015, compared to $115.5 million at December 31, 2014. Non-GAAP net income for the third fiscal quarter of 2015 was $5.8 million
